 


116 HRES 387 EH: Condemning continued violence against civilians by armed groups in the Central African Republic and supporting efforts to achieve a lasting political solution to the conflict.
U.S. House of Representatives
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 387 
In the House of Representatives, U. S.,

March 3, 2020
 
RESOLUTION 
Condemning continued violence against civilians by armed groups in the Central African Republic and supporting efforts to achieve a lasting political solution to the conflict. 
 
 
Whereas the overthrow of the Government of the Central African Republic in March 2013 and subsequent violence has led to the proliferation of multiple armed groups, which have been responsible for widespread atrocities based on perceived or actual religious or ethnic identities;  Whereas the United Nations (UN) concluded in 2014 that the Central African Republic’s minority Muslim community had been the target of ethnic cleansing, and multiple UN officials have warned of a risk of genocide;  
Whereas, according to the United Nations, an estimated 2,900,000 people are in need of humanitarian assistance, over 590,000 Central Africans are refugees in neighboring countries, and over 640,000 people are displaced, most of whom are women and children;  Whereas armed groups continue to engage in gross human rights abuses, violence, pillaging, and the illicit trafficking of natural resources such as ivory, gold, cattle, and diamonds;  
Whereas armed groups have intentionally targeted personnel from the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic (MINUSCA), aid workers, and journalists, making the Central African Republic one of the world’s most dangerous operating environments for humanitarian actors;  Whereas the Central African Republic has made significant progress toward democracy by conducting democratic elections despite the lack of security around electoral polling stations and some irregularities, and inaugurated President Faustin-Archange Touadéra in March 2016;  
Whereas the establishment of the Special Criminal Court in June 2017 and the creation of more than 1,000 peace committees across the country demonstrate a genuine commitment to justice and accountability on the part of the people of the Central African Republic; and  Whereas, since 2013, the United States has been the largest single donor to the humanitarian response in the Central African Republic, promoted peace and social cohesion, supported the deployment of MINUSCA, enacted sanctions against senior leaders of armed groups, and provided life-saving assistance to communities in the Central African Republic affected by the crisis: Now, therefore, be it 
 
That the House of Representatives— (1)recognizes that strong United States leadership and support for the stability of the Central African Republic is necessary for the security and future stability of the region;  
(2)condemns violence against civilians, humanitarian workers, journalists, faith leaders, and United Nations peacekeepers by all armed actors operating within the Central African Republic;  (3)welcomes the signing of the Khartoum Peace Agreement in February 2019 and urges all parties to adhere to the terms of the agreement, including participating in efforts to disarm and demobilize combatants, to advance long-term sustainable peace for the citizens of the Central African Republic;  
(4)supports continued efforts by the Government of the Central African Republic, with support from the African Union and United Nations, to combat the threat posed by armed groups;  (5)calls on the international community, including all members of the United Nations Security Council as well as neighboring countries, to support constructive efforts toward peace in the Central African Republic;  
(6)calls on the Government of the Central African Republic to ensure that all state security forces adhere to civilian command, refrain from human rights abuses, and sever any and all links to armed groups except in the framework of disarmament, demobilization, and reintegration under the Khartoum Agreement; and  (7)urges the Secretary of State and the Administrator of the United States Agency for International Development (USAID), in coordination with other relevant Federal departments and agencies, to— 
(A)provide life-saving humanitarian and development assistance to support vulnerable populations and build local capacity to support sustainable agricultural production in the Central African Republic;  (B)support the efforts of local communities, nongovernmental organizations, and the Government of the Central African Republic to prevent atrocities along religious and ethnic lines, including through programs that focus on peacebuilding, reconciliation, human rights, good and inclusive governance, justice, security sector reform, and the implementation of the Khartoum Agreement;  
(C)work with the United Nations, African Union, and regional governments and organizations to enforce existing sanctions related to the Central African Republic and address cross-border flows of illicit arms, natural resources, and armed groups;  (D)ensure that United States assistance is well-coordinated among agencies and with other donors to maximize diplomatic, development, and defense resources to support peace, stability, and the Central African Republic’s journey to self-reliance;  
(E)undertake efforts to prioritize mutual interests between the United States and the Central African Republic and take steps to position the United States as a leader working with the Government of the Central African Republic in the areas of reconstruction, postconflict remediation, and institution building, as well as taking steps to combat Russian influence in the country and region;  (F)support rehabilitation and reintegration programs led by the Central African Republic Government, nongovernmental organizations, and regional government partners for children, youth, and adults that have demobilized from armed groups, including the Lord’s Resistance Army;  
(G)ensure that the United States Embassy in Bangui, including USAID presence, and the Department of State Africa Bureau have adequate staffing and funding to carry out their programs and objectives; and  (H)ensure that the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic has adequate resources, including personnel, temporary forward operating bases, and force enabling equipment, to carry out its civilian protection mandate and more effectively project the presence of the United Nations.  
 
Cheryl L. Johnson,Clerk.
